c&8S% GAS C689480-bAK DeeGHBANY 7280 FidedoR/sM20 Paged pb11

UNITED STATES DISTRICT COURT M EMO EN DO RSED

SOUTHERN DISTRICT OF NEW YORK

 

SEE om a ne x
UNITED STATES OF AMERICA :
: NOTICE OF MOTION
-against- i
3 96 Cr. 430 (LAK)
JAMES IDA, 2
Defendant. :
x
COUNSEL:

PLEASE TAKE NOTICE that upon the annexed Declaration of Flora Edwards, attorney
duly admitted to practice in the U.S. District Court of the Southern District of New York, the Motion
and Memorandum of Law and all prior proceedings heretofore had herein, the Defendant, James Ida,
shall move this Court, before the Hon. Lewis A. Kaplan, at the courthouse located at 500 Pearl
Street, New York, New York, as soon as counsel can be heard for an Order, granting his motion for
compassionate release under 18 U.S.C. §3582(c)(1)( A), or in the alternative for an Order that the
remainder of his sentence to be served on home confinement and for such other and further relief

which this Court may deem necessary, just or proper.

Dated: August 10, 2020 Yours, etc.
New York, NY
Is) Flora Edwards
TO: U.S. Attorney for the Southern Flora Edwards, Esq. (0808)
District of New York Attorney for James Ida
The Silvio J. Mollo Building 115 Broadway - Suite 1703
One Saint Andrews Plaza New York, New York 10038

(212) 785-3344
3; ABE com

be GOs Tipecthn,

  

New York, Douede k 10007
pote A donliel

 
  
 

I,
QO

 

 
